Citation Nr: 9923969	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-18 545	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for cataracts due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to bilateral 
posterior subcapsular cataracts due to ionizing radiation has 
been obtained by the RO.

2.  The veteran was exposed to ionizing radiation during his 
participation in atmospheric nuclear testing in Operation 
TUMBLER-SNAPPER between April 1 and June 14, 1954.

4.  After military service, bilateral cataracts were 
diagnosed in 1990.

5.  The veteran's bilateral posterior subcapsular cataracts 
are not shown to have been present in service, or in any way 
related to some incident or incidents of service, including 
in-service exposure to ionizing radiation.


CONCLUSION OF LAW

Bilateral posterior subcapsular cataracts were not incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records are negative for complaints, 
treatment, or diagnoses of cataracts.  When examined in 
August 1953 for discharge from service, it was noted that the 
veteran experienced redness of both eyes after arising and 
tearing with itching times three years duration.  The veteran 
filed a claim for posterior subcapsular cataracts secondary 
to radiation exposure in November 1996.

Private medical records from Kauai Medical Group dated from 
April to October 1995 show treatment for cataracts.  In 
October 1995, the veteran underwent laser posterior 
capsulotomy, left eye.  He reportedly tolerated the procedure 
well.  

The veteran was accorded a VA eye examination in July 1997.  
On examination, a cataract of the right eye was noted with 
two plus cortical.  Also noted was status post cataract 
extraction left eye with intraocular lens implant, and 
bilateral pterygia.  The diagnoses were bilateral refractive 
error, cataract right eye, and bilateral pterygia, "quiet."  

In his substantive appeal, the veteran stated that he was 
involved in Operation TUMBLER-SNAPPER, the third series of 
atmospheric nuclear weapon tests at the Nevada Test Site 
(NTS).  He reported that he witnessed the detonation tower at 
ground zero.  He also reported temporary blindness for 
approximately ten minutes. 

A letter dated in June 1998 was received from the Defense 
Special Weapons Agency confirming that the veteran had been a 
participant in Operation TUMBLER SNAPPER from April 1 to June 
14 1952. The veteran was reported to be a clerk typist with 
responsibilities which included preparation of correspondence 
and reports; and typing pamphlets, bulletins, articles, and 
other materials for publication.  Additionally reported was 
that Camp Desert Rock, (CDR) where the veteran worked during 
his tour of duty at the NTS, was beyond the range of either 
initial gamma or neutron radiation from all NTS tests.  
Therefore, he did not receive any initial external exposure 
at CDR from these sites.  His dose from initial gamma and 
neutron radiation was reported as 0.00 rem for his entire 
tour of duty.  There was no measurable fallout at CDR from 
any TUMBLER-SNAPPER tests at NTS.  Thus, the veteran's dose 
from the fallout at CDR for the operation was reported as 
0.00 rem.  It was noted that if the veteran participated at 
Shot CHARLIE as an observer, he could have received an 
additional dose of about 0.02 rem.  The veteran's total 
committed dose equivalent to all organs was reported as 0.00 
rem.  The eye dose assessment was reported as 0.2 rem.  

In a statement dated in September 1998, the veteran reported 
that he was placed on labor detail while assigned with the 
369th EASR.  He reported that his duties consisted of loading 
and unloading materials from trucks, digging trenches; test 
display material distribution for building construction, and 
the moving of vehicles; as well as recovery work after each 
test and preparation for the next test.  

Pursuant to an RO request for a medical opinion, a memorandum 
from the Chief Public Health and Environmental Hazards 
Officer (CPHEHO) was received in March 1999 setting forth the 
basic finding that the veteran had been found to have 
received a total dose to the eye of 0.2 rem. 

It was found, in pertinent part, that the threshold dose of 
radiation resulting in lens opacities in atomic bomb 
survivors was about 60-150 rads, while the threshold for 
persons with X-rays to the eye was about 200-500 rads. 

The CPHEHO concluded that because the veteran's radiation 
dose was lower than the cited values, it was unlikely that 
his posterior subcapsular cataracts could be attributed to 
exposure to ionizing radiation in service.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(a) (1998).

If a veteran who, while on active duty, active duty for 
training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, manifests 
any of the following diseases, that disease shall be service-
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 (1998) are also 
satisfied: leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R.§ 3.309(d).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease. 38 C.F.R. 
§ 3.311(b)(2).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. § 
3.311(b)(5).

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently develops a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), listed above, then the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b)(1).

Factors to be considered by the Under Secretary in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include the 
following: (1) the probable dose, in terms of dose type, rate 
and duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation; (2) the relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the specific 
pathology; (3) the veteran's gender and pertinent family 
history; (4) the veteran's age at time of exposure; (5) the 
time-lapse between exposure and onset of the disease; and (6) 
the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease. 38 C.F.R. § 3.311(e).  In 
addition, the Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary for Health. 
38 C.F.R. § 3.311(c).

If after such consideration, the Under Secretary for Benefits 
is convinced sound scientific and medical evidence supports 
the conclusion that it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, he or she shall so inform the RO of jurisdiction in 
writing, setting forth the rationale for this conclusion.  If 
the Under Secretary of Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, he or she shall so inform 
the RO of jurisdiction in writing, setting forth the 
rationale for this conclusion.  If the Under Secretary for 
Benefits, after considering any opinion of the Under 
Secretary for Health, is unable to conclude whether it is at 
least as likely as not, or that there is no reasonable 
possibility, the veteran's disease resulted from radiation 
exposure in service, the Under Secretary for Benefits shall 
refer the matter to an outside consultant.  38 C.F.R. § 
3.311(c).

The determination of service connection for claims based on 
exposure to ionizing radiation will be made under the 
generally applicable provisions of this part, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant.  With regard to any issue material to 
consideration of a claim, the provisions of reasonable doubt 
set forth in 38 C.F.R. § 3.102 shall apply. 38 C.F.R. § 
3.311(f).  Additionally, the Federal Circuit has held that a 
claimant may prove that exposure to ionizing radiation during 
service actually caused the claimed disability, thereby 
warranting service connection under 38 U.S.C.A. §§ 1110, 1131 
and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied. When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



Analysis

As indicated above, the August 1953 separation examination 
noted redness of both eyes after arising and tearing with 
itching times three years duration.  However, service medical 
records fail to document the presence of cataracts in 
service.  Rather, pertinent evidence is to the effect that 
the veteran was diagnosed with bilateral posterior 
subcapsular cataracts in 1990, approximately 45 years post 
separation from service. The basis of the veteran's claim is 
that he developed bilateral posterior subcapsular cataracts 
many years after service as a result of exposure to ionizing 
radiation in service.  In this regard, as set forth above, 
service connection claims based on in-service exposure to 
radiation may potentially be addressed under 38 C.F.R. § 
3.303(d), 3.309(d), or 3.311.

Under section 3.309, certain specified diseases will be 
presumed to have been incurred in service if they become 
manifest in a radiation-exposed veteran.  38 C.F.R. § 
3.309(d).  In applying this statutory presumption, there is 
no requirement for documenting the level of radiation 
exposure, unlike the requirements in 38 C.F.R. § 3.311.  The 
veteran's bilateral posterior subcapsular cataracts are not 
one of the diseases contemplated by section 3.309.  
Therefore, this section does not provide a basis under which 
the Board may grant his claim.

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  This section does not provide presumptive service 
connection for radiogenic diseases, but only outlines a 
procedure to be followed for adjudication purposes.  Medical 
opinions are ultimately the criteria upon which service 
connection rests under this regulation.

To consider service connection under section 3.311, the 
evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations. 
38 C.F.R. § 3.311(b) (1998). 

Although posterior subcapsular cataracts are not among the 
disabilities subject to presumptive service connection on a 
radiation basis under 38 C.F.R. § 3.309(d), they are 
potentially "radiogenic" diseases under 38 C.F.R. § 3.311.  
However, the demonstration of a potentially radiogenic 
disease and exposure to ionizing radiation during service do 
not necessarily establish entitlement to service connection.  
The Board must consider all relevant factors, including the 
amount of radiation exposure, in determining whether the 
record supports the contended etiologic relationship.

The record shows that the RO followed procedures prescribed 
by 38 C.F.R. § 3.311 in obtaining radiation exposure data for 
the veteran and referring the information to the Director of 
Compensation and Pension Service.  As a result, in a March 
1999 advisory opinion, it was determined that it was unlikely 
that the veteran's cataracts could be attributed to exposure 
to ionizing radiation in service.  This opinion was based on 
the presumed maximal dose of the veteran's radiation exposure 
in service.

Under the provisions of 38 C.F.R. § 3.303(d), service 
connection may also be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  However, the preponderance 
of the evidence is against a grant of service connection for 
bilateral cataracts under this regulation.  There is no 
indication of posterior subcapsular cataracts in service or 
within one year following separation from service.  Further, 
the disability in question has not been linked by any medical 
opinion or other competent (medical) evidence to any event 
(including the aforementioned redness, tearing, or itching) 
in service.  The Board has considered the veteran's 
contentions to the effect that his posterior subcapsular 
cataracts are etiologically related to radiation exposure in 
service.  However, he is not competent to offer an opinion 
which requires specialized knowledge and expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Following a review of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for posterior subcapsular cataracts secondary to 
radiation exposure.  In support of this conclusion, the Board 
notes that the radiation dose construction, derived from 
official military records, shows that the veteran could have 
received a maximal dose of 0.2 rem gamma for his activities 
during Operation TUMBLER-SNAPPER, and that he had virtually 
no potential exposure to neutron radiation.  According to the 
CPHEHO, this level of exposure is insufficient to cause 
bilateral posterior subcapsular cataracts.  The Board finds 
that this opinion is well-reasoned and persuasive.  There is 
no medical evidence otherwise showing an etiological 
relationship between the bilateral posterior subcapsular 
cataracts and the veteran's radiation exposure in service.  
The opinion of the CPHEHO, which is based on quantitative 
analysis, is clearly against the veteran's claim.  In light 
of the foregoing considerations and in the absence of any 
medical opinion supporting the veteran's assertions, the 
Board concludes that bilateral posterior subcapsular 
cataracts were not caused by exposure to ionizing radiation 
in service.

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

Service connection for cataracts is denied.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

